Citation Nr: 1016944	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-03 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE


Entitlement to increased evaluation for left hip dysplasia 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1985 to 
September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 decision and notice of decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied the Veteran's a rating 
greater than 10 percent for left hip dysplasia.

In March 2009, the Veteran indicated that he wished to file 
claims of service connection for a left knee disorder and a 
back disorder, both secondary to the service-connected left 
hip disorder.  In a July 2009 remand, the Board referred 
these matters to the RO for further development.  As the 
record does not indicate that the RO took any action 
regarding these matters, the Board again refers them to the 
RO for all further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses that the case must be 
returned to the RO in order to ensure due process.  In March 
2009, the Veteran testified at a video conference hearing 
before a Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  An April 2010 letter was sent to 
the Veteran, informing him that the Veterans Law Judge who 
presided at his hearing was no longer with the Board and that 
he had the option to testify at a hearing before another 
Veterans Law Judge who would decide his case.  38 C.F.R. § 
20.707, 20.717 (2009).

The Veteran indicated in his response that he wished to 
appear at another hearing before a Veterans Law Judge at the 
RO, conducted via video conference.  Such a hearing must be 
scheduled by the RO.  38 U.S.C.A. § 7107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

The RO should contact the Veteran and 
schedule him for hearing at the RO before 
a Veterans Law Judge, conducted via video 
conference.  A copy of the notice to the 
Veteran of the scheduling of the hearing 
should be placed in the record.  After the 
hearing is conducted, or if the Veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

